                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MELISSA FAITH SOLOMON,                )
                                      )
                 Plaintiff,           )
                                      )
     v.                               )           1:20CV243
                                      )
ANDREW M. SAUL,                       )
Commissioner of Social                )
Security,                             )
                                      )
                 Defendant.           )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Melissa Faith Solomon, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s   claim    for       Disability    Insurance    Benefits

(“DIB”).    (Docket Entry 1.)        Defendant has filed the certified

administrative record (Docket Entry 11 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 14, 16;

see also Docket Entry 15 (Plaintiff’s Brief); Docket Entry 17

(Defendant’s Memorandum)).       For the reasons that follow, the Court

should enter judgment for Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

January 19, 2016.    (Tr. 273-81.)          Upon denial of that application

initially (Tr. 150-65, 180-83) and on reconsideration (Tr. 166-79,

187-94),    Plaintiff    requested      a    hearing     de   novo   before   an




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 1 of 17
Administrative Law Judge (“ALJ”) (Tr. 195-96).              Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 121-49.)    The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.         (Tr. 99-114.)       The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-7,

256-57, 386-87), thereby making the ALJ’s ruling the Commissioner’s

final decision for purposes of judicial review.

     In   rendering   that   decision,   the   ALJ   made   the   following

findings:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through December 31, 2021.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since January 19, 2016, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     obesity; right knee medial meniscus tear; synovitis;
     tendinitis;    osteoarthritis;     chondromalacia     and
     illiotibial band syndrome; adjustment disorder with mixed
     anxiety and depressed mood; depressive disorder; chronic
     obstructive pulmonary disease (COPD); arthritis of the
     feet; sciatica; degenerative disc disease of the lumbar
     spine with stenosis and spondylosis; right elbow
     bursitis; and left knee degeneration.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except [she] can

                                    2




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 2 of 17
        occasionally push or pull or operate foot controls with
        both lower extremities. [She] can frequently reach and
        handle with the right upper extremity.        [She] can
        occasionally kneel, crouch, stoop, balance, and crawl,
        and can occasionally climb stairs and ramps. [She] can
        never climb ladders, ropes, or scaffolds, and can never
        be exposed to unprotected heights and moving mechanical
        parts.   [She] can have occasional exposure to dust,
        mists, gases, noxious odors, fumes, pulmonary irritants,
        and poor ventilation.    [She] can tolerate occasional
        exposure to vibration.    [She] is able to understand,
        carry-out, and remember simple instructions, and make
        simple work related decisions. [She] will be off task 10
        percent of the workday.

        . . .

        6.    [Plaintiff] is unable to perform any past relevant
        work.

        . . .



        10. Considering [Plaintiff]’s age, education, work
        experience, and residual functional capacity, there are
        jobs that exist in significant numbers in the national
        economy that [she] can perform.

        . . .

        11. [Plaintiff] has not been under a disability, as
        defined in the . . . Act, from January 19, 2016, through
        the date of this decision.

(Tr.     104-13   (bold   font    and    internal    parenthetical   citations

omitted).)

                                 II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                  Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).             However, “the scope


                                          3




       Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 3 of 17
of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).             Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                       A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).            Instead, “a

reviewing   court   must    uphold   the   factual   findings    of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                 “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”              Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make    credibility

                                      4




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 4 of 17
determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                        “Where

conflicting evidence allows reasonable minds to differ as to

whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).1        “To    regularize      the


      1
        The Act “comprises two disability benefits programs.      [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects

                                          5




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 5 of 17
adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account   a   claimant’s   age,    education,    and   work   experience   in

addition to [the claimant’s] medical condition.”                Id.   “These

regulations    establish     a    ‘sequential    evaluation    process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the


relevant here, substantively identical.”   Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

      2
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 6 of 17
claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”          Id. at 179.3    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can “perform past relevant           work”; if so, the claimant

does not qualify as disabled.          Id. at 179-80.       However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both [the RFC] and [the claimant’s] vocational capabilities (age,

education, and past work experience) to adjust to a new job.”

Hall, 658 F.2d at 264-65.       If, at this step, the government cannot

carry its “evidentiary burden of proving that [the claimant]


      3
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 7 of 17
remains able to work other jobs available in the community,” the

claimant qualifies as disabled.          Hines, 453 F.3d at 567.4

                         B.    Assignment of Error

      In Plaintiff’s sole issue on review, she faults the ALJ for

“committ[ing] a reversible error by failing to conduct a proper

function-by-function          analysis       of   [Plaintiff]’s    exertional

capacities and by failing to explain how the evidence supports the

hearing decision’s [RFC]” (Docket Entry 15 at 2-3 (bold font and

single-spacing omitted)) in violation of Social Security Ruling 96-

8p, Policy Interpretation Ruling Titles II and XVI: Assessing [RFC]

in Initial Claims, 1996 WL 374184 (July 2, 1994) (“SSR 96-8p”), and

Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (see Docket

Entry 15 at 3-5).        In particular, Plaintiff argues that “[t]he

ALJ’s RFC assessment is inadequate to establish that [Plaintiff]

retains the ability to perform the light occupations cited at step

five of [the SEP] because the ALJ failed to address [Plaintiff]’s

exertional capacity to lift, carry, stand, walk, or sit.” (Id. at

7 (citing Tr.108-12).) In that regard, Plaintiff notes that “[t]he

RFC assessment finding itself does not specify how much weight



      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                         8




     Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 8 of 17
[Plaintiff] can lift or carry, nor how many hours of an 8-hour

workday she can stand, walk, or sit (id. (citing Tr.108)), as well

as that “the section of the hearing decision devoted to the RFC

assessment only summarizes the medical evidence . . . [and] fails

to discuss or specify how much of these five strength demands

[Plaintiff] is capable of performing” (id. (citing Tr. 108-12)).

     Plaintiff further asserts that “[t]he ALJ’s reference in the

RFC assessment to the regulatory definition of light work does not

clarify this issue” (id. at 7 (referencing Tr. 108 (in turn citing

20 C.F.R. § 404.1567(b)))), because that definition provides “that

work can be classified as light because it requires lifting 20

pounds at a time with frequent lifting of 10 pounds[,] . . .

because it requires significant standing or walking[,] . . . [or

because] it involves sitting most of the time with some pushing and

pulling of arm or leg controls” (id. at 8). Plaintiff additionally

contends   that   the   ALJ’s   RFC    for    light    work   conflicts     “with

[Plaintiff]’s     hearing   testimony        that     she   has    significantly

restricted ability to stand and walk due to pain.”                     (Id. at 6

(citing Tr. 131, 132, 136).)          Plaintiff deems “[t]h[at] error by

the ALJ [] highly significant,” because Plaintiff “was age 51 at

her alleged onset date of disability,” and “the Medical-Vocational

Rules direct a finding of disabled if [she] is restricted to

sedentary, rather than light work.”           (Id. at 9.)         Those arguments

fail to warrant reversal or remand.

                                       9




    Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 9 of 17
       RFC measures the most a claimant can do despite any physical

and    mental    limitations.        Hines,      453    F.3d    at    562;    20    C.F.R.

§ 404.1545(a).       An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.                             See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).                       The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).     See 20 C.F.R. § 404.1567.           Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.         See 20 C.F.R. § 404.1569a(c).

       An ALJ need not discuss every piece of evidence in making an

RFC determination.        See Reid v. Commissioner of Soc. Sec., 769 F.3d

861, 865 (4th Cir. 2014).               However, “the ALJ must both identify

evidence that       supports      his    [or    her]    conclusion      and    build      an

accurate     and    logical       bridge    from       that    evidence       to    [that]

conclusion.”       Woods, 888 F.3d at 694 (internal emphasis, quotation

marks,     and     brackets      omitted).         As     to    the    role        of     the

function-by-function analysis in that determination, the relevant

administrative       ruling      states:   “The    RFC    assessment         must       first

identify the individual’s functional limitations or restrictions

and     assess      his     or     her     work-related          abilities          on      a

function-by-function basis. . . .                  Only after that may RFC be

expressed in terms of the exertional levels of work, sedentary,


                                           10




      Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 10 of 17
light, medium, heavy, and very heavy.”                   SSR 96-8p, 1996 WL 374184,

at *1.

       The Fourth Circuit has addressed this administrative ruling

and    the   issue      of   whether   an    ALJ’s       failure   to    articulate    a

function-by-function analysis necessitates remand.                       See Mascio v.

Colvin, 780 F.3d 632, 636–37 (4th Cir. 2015).                      Specifically, it

stated “that a per se rule is inappropriate given that remand would

prove futile in cases where the ALJ does not discuss functions that

are irrelevant or uncontested,” Mascio, 780 F.3d at 636, but that

“‘remand     may   be    appropriate    where       an    ALJ    fails   to   assess   a

claimant’s     capacity        to   perform        relevant      functions,    despite

contradictory evidence in the record, or where other inadequacies

in the ALJ’s analysis frustrate meaningful review,’” id. (internal

brackets and ellipsis omitted) (quoting Cichocki v. Astrue, 729

F.3d 172, 177 (2d Cir. 2013)).              Here, the ALJ’s decision supplies

the necessary “accurate and logical bridge,” Woods, 888 F.3d at 694

(internal quotation marks omitted), between the evidence and his

findings that Plaintiff’s back, knee, and foot impairments (A)

qualified as severe (see Tr. 105) but (B) did not cause limitations

greater than the lifting, carrying, standing, walking, and sitting

(“exertional”)       requirements      of        light    work   with,    inter   alia,

occasional pushing, pulling, and foot control operation with the

lower extremities as well as occasional postural movements (see Tr.

108).

                                            11




      Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 11 of 17
      First, the ALJ’s evaluation of the opinion evidence supports

the exertional restrictions in the RFC.           The ALJ accorded “some

weight” (Tr. 110) to the opinion of the state agency medical

consultant that Plaintiff could occasionally lift 20 pounds and

frequently lift 10 pounds, as well as stand, walk, and sit each for

up to six hours in an eight-hour workday (see Tr. 174-75), and

specifically “credit[ed the consultant’s] review of [Plaintiff]’s

medical records and citation to specific references that support[ed

the consultant’s] opinion (Tr. 110 (citing Tr. 176)).                 Due to

Plaintiff’s “frequent complaints regarding her knee and back pain,

in addition to noted tenderness upon physical examination and

observation of degenerative changes through radiographic imaging”

(Tr. 110-11 (citing Tr. 585, 638, 664, 677, 694, 711, 1093-94)),

the ALJ added limitations to occasional pushing, pulling, and foot

control operation with the lower extremities, as well as increased

the postural restrictions (see Tr. 108).

      Plaintiff’s contention that the ALJ’s decision violated SSR

96-8p and Woods because “[t]he RFC assessment finding itself does

not specify how much weight [Plaintiff] can lift or carry, nor how

many hours of an 8-hour workday she can stand, walk, or sit”

(Docket Entry 15 at 7 (citing Tr. 108)) falls short.         The ALJ found

that Plaintiff retained the RFC to perform light work as defined by

20   C.F.R.   §   404.1567(b)”    (Tr.    108   (emphasis   added))    which

regulation, as Plaintiff acknowledged (see Docket Entry 15 at 7),

                                     12




     Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 12 of 17
defines light work to involve lifting/carrying/pushing/pulling 20

pounds   occasionally       and   10   pounds    frequently,    see    20   C.F.R.

§ 404.1567(b).      Moreover, the ALJ credited the reconsideration-

level state agency medical consultant’s opinion that Plaintiff can

lift up to 20 pounds occasionally, ten pounds frequently, and

stand, walk, and sit each for up to six hours in an eight-hour

workday (see Tr. 110-11, 174-75).              The ALJ’s citation of Section

404.1567(b)   and     his   adoption    of     the   consultant’s     light-level

exertional limitations permit the Court to ascertain the exertional

limitations the ALJ intended to adopt in the RFC.                   See Hacker v.

Saul, No. 5:20CV132, 2021 WL 852197, at *3, *5 (N.D.W. Va. Feb. 18,

2021) (unpublished) (finding no error in ALJ’s expression of RFC as

“sedentary work as defined in 20 C.F.R. § 416.967(a),” where court

could look to SSA’s definition of sedentary work to determine

exertional limits of such work, and where “ALJ considered all of

the evidence and explained his determination at length, considering

[the p]laintiff’s testimony, the medical record evidence, and the

opinion evidence”), recommendation adopted, 2021 WL 851879 (N.D.W.

Va. Mar. 5, 2021) (unpublished).             Given the ALJ’s exertional RFC

findings,    he   clearly     found    that,    regardless     of    whether    the

occupations in question qualified as light because they involved

the lifting requirements of light work, because they involved a

significant amount of standing and walking (neither of which would

exceed six    hours    in    an   eight-hour     workday),   or     because    they

                                        13




   Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 13 of 17
entailed primarily sitting with the operation of arm controls (the

jobs could not have involved foot control operation, as the RFC

precluded that activity (see Tr. 108)), Plaintiff retained the

capacity to perform that work.

     Plaintiff’s assertion that the ALJ’s RFC           for light work

conflicts   “with   [Plaintiff]’s   hearing   testimony   that   she     has

significantly restricted ability to stand and walk due to pain”

(Docket Entry 15 at 6 (citing Tr. 131, 132, 136)) also misses the

mark.   The ALJ expressly acknowledged Plaintiff’s statements “that

she c[ould] only stand or walk for short periods due to swelling in

her feet and pain in her knees, and [wa]s unable to lift more than

10 pounds” (Tr. 109 (citing Tr. 338)), but found Plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of [her] symptoms [] not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in th[e ALJ’s] decision” (id.), and Plaintiff has not

challenged that determination (see Docket Entry 15).             The ALJ

supported that finding with the following analysis:

     . . . Although the evidence supports [Plaintiff’s]
     alleged impairments, it does not support the alleged
     severity of such impairments. [Plaintiff] reported on a
     number of occasions during the period at issue that she
     continued to work as a waitress, and that she was
     spending long hours on her feet (See, e.g., [Tr. 474,
     575]). Such work indicates that [Plaintiff] retained the
     ability to perform the modified light work as outlined in
     her [RFC], as do [Plaintiff]’s reported activities of
     daily living, including that she can shop for groceries,
     drive, take care of her niece and granddaughter on

                                    14




   Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 14 of 17
       occasion, and prepare simple meals [(Tr. 331-40, 417)].
       Finally, while [Plaintiff]’s physical examinations showed
       some deficits, particularly regarding her lumbar spine
       and bilateral knees, there was minimal to no neurological
       deficits noted, and [Plaintiff] was consistently observed
       to walk with a normal gait.       Overall, [Plaintiff]’s
       treatment records and described activities of daily
       living are consistent with an ability to perform to [sic]
       work as described in her [RFC] (See, e.g., [Tr. 415, 454,
       544, 765, 1093]).

(Tr.   111-12    (emphasis   added).)       The   ALJ   properly   relied   on

Plaintiff’s waitressing work during the relevant period, her varied

daily activities, and her consistently normal gait and neurological

findings    in   his   analysis   of    Plaintiff’s     subjective   symptom

reporting, see Social Security Ruling 16-3p, Titles II and XVI:

Evaluation of Symptoms in Disability Claims, 2017 WL 5180304, at

*5-8 (Oct. 25, 2017) (“SSR 16-3p”) (including “objective medical

evidence” and “daily activities” among permissible factors in

consideration of intensity, persistence, and limiting effects of

symptoms),   and   that   analysis     further    supports   the   exertional

limitations in the RFC.

       The ALJ’s discussion of the medical evidence relating to

Plaintiff’s orthopedic impairments additionally demonstrates that

the ALJ properly considered the evidence regarding Plaintiff’s

abilities to perform the exertional requirements of light work. In

that regard, the ALJ noted that:

       •    “[e]xamination of the knee, in January 2016,
            demonstrated   that [Plaintiff] showed  some
            tenderness, but with full range of motion,


                                       15




   Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 15 of 17
            well-healed scars post-surgery, and . . . a normal
            gait” (Tr. 109 (citing Tr. 415));

     •      “treatment notes, from January 2017, showed
            [Plaintiff] continued to complain of knee pain, but
            [she] had not received treatment or pain management
            since her surgery,” and “[t]reatment providers
            counselled   [sic]   [Plaintiff]   to   use   heat,
            [V]oltaren gel, and an Ace knee wrap” (id. (citing
            Tr. 627));

     •      “[s]ubsequent radiographic images of [Plaintiff]’s
            left knee showed minimal degenerative changes” (id.
            (citing Tr. 1094)), and “[d]uring more recent
            treatment visits in 2018, [Plaintiff] . . . did not
            mention any pain or limitations related to her
            knees during several treatment visits” (id. (citing
            Tr. 691, 698)); and

     •      in 2017, “[x]-rays and MRI films of [Plaintiff]’s
            lumbar spine showed some degenerative changes,
            spondylosis, and moderate spinal stenosis at L4-5”
            (id. (citing Tr. 711, 1094, 1171)), but “[p]hysical
            examinations   showed   no  significant   deficits:
            [Plaintiff] was observed to show some back
            tenderness to palpation, but with normal range of
            motion[ and] strength, negative straight leg raise
            testing, and largely normal neurological findings”
            (id. (citing Tr. 701)), and Plaintiff’s “treatment
            provider assessed there was no neurological deficit
            to suggest emergent or surgical presentation” (id.
            (citing Tr. 1095)).

After    evaluating   the   objective    medical   evidence    relating   to

Plaintiff’s orthopedic impairments, the ALJ “f[ound] that, given

[Plaintiff]’s treatment for elbow, spine, and knee impairments,

combined with her morbid obesity and observation of some deficits

upon physical examination, limitations are warranted, including to

modified light work.”       (Tr. 110 (emphasis added).)       That analysis

suffices to show that the ALJ complied with Woods and SSR 96-8p by


                                    16




   Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 16 of 17
appropriately    evaluating    Plaintiff’s   abilities   to   perform    the

exertional requirements of light work.

     For these reasons, Plaintiff’s sole assignment of error fails

as a matter of law.

                              III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing the Commissioner of Social Security (Docket

Entry 14) be denied, that Defendant’s Motion for Judgment on the

Pleadings (Docket Entry 16) be granted, and that judgment be

entered dismissing this action.



                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge


April 28, 2021




                                    17




   Case 1:20-cv-00243-CCE-LPA Document 18 Filed 04/28/21 Page 17 of 17
